
	
		I
		111th CONGRESS
		1st Session
		H. R. 2437
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  employer wage credit for employees who are active duty members of the uniformed
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Employing America’s Heroes Tax Relief
			 Act.
		2.Extension of
			 employer wage credit for employees who are active duty members of the uniformed
			 servicesSubsection (f) of
			 section 45P of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
		
